TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00582-CR



                                   Candalario Cerda, Appellant

                                                  v.

                                   The State of Texas, Appellee


  FROM THE DISTRICT COURT OF CALDWELL COUNTY, 421ST JUDICIAL DISTRICT
     NO. 2010-082, THE HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING



                             MEMORANDUM OPINION


               This an appeal from two judgments of conviction for sexual assault of a child.

Appellant’s brief was originally due April 19, 2013. The time for filing the brief was extended three

times on counsel’s motion, making the brief due July 29, 2013. Counsel did not file the brief. Nor

did appellant’s court-appointed attorney, Edmund M. “Skip” Davis, respond to this Court’s

subsequent notice that the brief is overdue.

               We therefore abate the appeal and remand the cause to the trial court to hold a hearing

in accordance with Rule 38.8 of the Rules of Appellate Procedure. Tex. R. App. P. 38.8(b)(2), (3).

The trial court shall conduct a hearing to determine whether appellant desires to prosecute this appeal

and, if so, whether appointed counsel has abandoned the appeal. Tex. R. App. P. 38.8(b)(2). The

court shall make appropriate findings and recommendations. If present counsel is not prepared to

prosecute this appeal in a timely fashion, the court shall appoint substitute counsel who will
effectively represent appellant on appeal. Following the hearing, the trial court shall order the

appropriate supplemental reporter’s and clerk’s records, including any order and findings, to be

prepared and forwarded to this Court no later than October 23, 2013. Tex. R. App. P. 38.8(b)(3).



                                            __________________________________________
                                            J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Field

Abated

Filed: October 4, 2013

Do Not Publish




                                               2